Title: To George Washington from George Clendinen, 25 June 1791
From: Clendinen, George
To: Washington, George



Sir,
Philadelphia, June the 25th 1791

On the Eleventh day of May last I Receiv’d your Excellencies favour, directed to me from this City, dated, The twenty first of March, Wherein you inform me that you have disposed of the whole of your Lands On the great Kanawa, and on the Ohio between the two Rivers bearing the name of Kanawa, Drafts of which have been in my hands for A Considerable time. And altho I am purswaded you must have sold them considerably under their Value from their present Expos’d situation, Nothing Could contribute more to the welfair of the place, than the Immediate Sale of the Military Lands, as they are held in Such large Surveys as to prevent the Settlements from taking place, So as to form a Barier against the Indians, Wherefore I am Convinc’d you will consider your loss very Inconsiderable.
On the Receipt of your last mentioned letter I would have Immediately Transmitted you the Drafts In my hands (which you Required) Had I not been coming to this place; therefore brought them with me, & have herewith Inclos’d them free from any Incumbrance whatever, as I was unwilling to take any Steps concerning them, until I had Receiv’d An answer to the letter which I wrote your Excellency last Winter by the Honble andrew Moore, Expressive of the Terms on which I apprehended your Lands might be Seated, to which I Never Receivd an answer or Any Account until you Inform’d me of the late Sale.
And permit me Sir to assure you that I feel abundently Recompenc’d, for any Indeavours I may have us’d, respecting your property In that quarter, And Contemplate no act of my life with greater pleasure, Then that of rendering you any service in the reach of my Small Abilities. I have the Honr to be with great Respect and Esteem your Very Obt Hble Sevt

Geo. Clendinen

